Case 1:20-cr-00097-JB-B Document 45 Filed 01/06/21 Page 1 of 1           PageID #: 96



             IN THE UNITED STATES DISTRICT COURT FOR THE
                    SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

  UNITED STATES OF AMERICA                 :

  vs.                                      : CRIMINAL NO.: 20-00097-JB

  AARON LAVELL LAMAR                       :


                        ACCEPTANCE OF GUILTY PLEA
                        AND ADJUDICATION OF GUILT


         Pursuant to the Report and Recommendation of the United States

  Magistrate Judge (Doc. 43) and without any objection having been filed by the

  parties, the plea of guilty of the Defendant to Count(s) One of the

  Indictment/Information is now accepted and the Defendant is adjudged guilty of

  such offense. A sentencing hearing has been scheduled for March 16, 2021, at 10:30

  a.m.

         DONE and ORDERED this 6th day of January 2020.


                                    s/JEFFREY U. BEAVERSTOCK
                                    UNITED STATES DISTRICT JUDGE
